DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/28/2021 has been entered. As indicated in the amendment, claims 1, 6-10 and 12 are amended. Claim 2 is cancelled. Claims 13-16 are newly added. Thus claims 1 and 3-16 are currently pending. Applicant’s Remarks/arguments regarding the Non-Final Rejections dated 09/01/2021 have been fully considered (please see “Response to Arguments” section) and the following Final Rejection is made herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 5, 7 – 8, 11 and 13 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (JP H09289946 A), herein after called Hata, in view of Lei (US 2012/0118896 A) herein after called Lei, evidenced by Nishino et al. (US 5,712,465 A) and herein after called Nishino.
Regarding claim 1, Hata discloses a split electric rice cooker (FIG. 1), comprising: a base (bottom body 1, FIG.1 enclosed here); a cooker configured to rest on the base and separable with respect to the base (a cooker body (FIG. 2 enclosed here) that rests on the bottom body (1), (FIG. 1 enclosed here) and the body portion and the bottom body are detachable (0020)), the cooker being provided with an inner pot  therein (inner pot 3, FIG. 1); a base plate (the top portion of the bottom body 1, FIG. 1), a cooker body ( FIG. 2) fixed to the base plate (the bottom body portion 9 of the cooker body shown in FIg.2 is detachably fixed to the top portion of the bottom body 1, (0020, FIG. 1 and 2)); and a heat insulation piece provided between the inner pot and the base plate (the bottom of outer body portion 9 is made out of a heat insulating material, (0026) and located  between innermost 3 and bottom body 1 ,(see FIG. 1and 2 enclosed), the heat insulation piece comprising a circumferential wall surrounding the inner pot and the bottom wall located below the inner pot (as shown in FIG. 1 and 2, enclosed here, the outer body portion 9 is a single layer structure extending around the inner pot that constitutes a circumferential wall around body and the bottom portion of the cooker).

    PNG
    media_image1.png
    363
    1087
    media_image1.png
    Greyscale

Hata Further discloses a protrusion, protruding upward from the base plate 1 fitting into the heat insulated bottom-wall through-hole 9 as illustrated in FIG. 1 and 2 enclosed here (an arrangement claimed in claim 10).

    PNG
    media_image2.png
    381
    795
    media_image2.png
    Greyscale


Hata does not explicitly teach the inverse configuration, wherein the base plate is provided with a base-plate through hole, a protrusion of the heat insulation piece protruding downwards from the bottom wall of the heat insulation piece, the protrusion of the heat insulation piece being fitted in the base-plate through hole. 
However, Lei that teaches an energy-saving and heat-preservation cookware (0001), also teaches a separable cookware seat 3 (base plate) provide with a through-hole 31 adapted to receive the bottom-wall protrusion (bottom 22) protruding downwards being formed in the bottom wall, the bottom-wall protrusion (22) being fitted in the base-plate through hole (31), so that the bottom-wall protrusion constitutes the single-layer wall structure (as shown in FIG 1 and 2 enclosed here).

    PNG
    media_image3.png
    601
    1203
    media_image3.png
    Greyscale

This provides evidence that the inverse configuration, wherein a protrusion protruding downwards from the bottom of the cooker body to be fitted in a receiving base plate through-hole is known in the art of detachable cookers with detachable body and base plate (see FIG. 1and 2 of Lie enclosed). Further, for the connected the detachable pieces here (base plate and cooker body) with connecting structural mechanism of ‘a protrusion fitting into a through- hole”, the inverse configuration of Hatta wherein the protrusion is the bottom heat insulation part and the receiving through-hole is on the base plate is apparent and logical predictable solution (connecting structural option) for one of ordinary skill in the art.
Therefore, it would have been ‘obvious to try’ for one of ordinary skill in the art at the time of filling apprised of the teachings of Hatta and Lie to modify the split rice cooker disclosed by Hata to be provided with a base-plate through hole, a protrusion of the heat insulation piece protruding downwards from the bottom wall of the heat insulation piece and the protrusion of the heat insulation piece being fitted in the base-plate through hole because: it is considered within ordinary person skill in the art to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2141. III).

Hata in view of Lei still do not explicitly teach distance between a bottom wall of the inner pot and the bottom wall of the inner- pot heat insulation piece is bigger than distance between a circumferential wall of the inner pot and the circumferential wall of the inner-pot heat insulation piece.
However, Nishino that teaches insulated electrically heated pot (FIG.1), also teaches distance between a bottom wall of the inner pot (16) and the bottom wall of the inner- pot heat
insulation piece (10) is bigger than distance between a circumferential wall of the inner pot and the circumferential wall of the inner-pot heat insulation piece (as shown in FiG.1, enclosed here). 

    PNG
    media_image4.png
    778
    1091
    media_image4.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the split rice cooker taught by Hata in view of Lei to have the bottom wall distance between inner pot and the insulation piece greater than the circumferential wall distance between the inner pot and the insulation piece since such a modification would have involved a mere change in space between the inner pot and the insulation piece and A change in size/proportion is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04.IV. A).
 Further, having more space at the bottom than the circumferential wall between the inner pot and the insulation piece conveniently accommodated additional components of the cooker (sensors, resistors) that are often located at the bottom therewith.
Regarding claim 3, Hata in view of Lei evidenced by Nishino teaches the split electric rice cooker according to claim1, wherein a lower surface of the bottom-wall protrusion is flush with a  (engagement projection 111 is flush with recesses (lower surfaces) of the upper portion of the bottom body (base plate), Hata, FIG. 1)).
Regarding claim 4, Hata in view of Lei evidenced by Nishino teaches the split electric rice cooker according to claim 1, wherein an inner diameter of the base-plate through hole is not smaller than an outer diameter of an outer bottom surface of the inner pot (the diameter of the annular recesses of the base plate engage flush with the annular protrusion of the bottom wall layer of the inner pot, Hata (FIG. 1)).
Regarding claim 5, Hata in view of Lei evidenced by Nishino teaches the split electric rice cooker according to claim1, wherein the inner pot and the base-plate through hole are arranged coaxially (the inner pot 3 is coaxial to the annular recesses 4 of the bottom body, Hata (FIG.1)). Regarding claim 7, Hata in view of Lei evidenced by Nishino teaches the split electric rice cooker according to claim 1, wherein the circumferential wall of the inner-pot heat insulation piece (9) is spaced apart from the inner pot (3), (as shown in Fig. 1 of Hata, inner pot 3 is spaced apart from the heat insulation piece 9).
Regarding claim 8, Hata in view of Lei evidenced by Nishino teaches the split electric rice cooker according to claim 1, wherein an upper circumferential edge of the inner-pot heat insulation piece extends upwards up to an upper flange of the inner pot (the outer body portion 9 that encloses the inner pot envelopes the inner pot all the way to the cover level of the inner pot, (FIG. 1)).
Regarding claim 11, Hata in view of Lei evidenced by Nishino teaches the split electric rice cooker according to claim 1, wherein the base-plate through hole is formed in center of the base plate (base plate through-hole 31 is in the center of the base plate 3, Lei (FIG.2)).
Regarding claim 13, Hata in view of Lei evidenced by Nishino teaches the split electric rice cooker according to claim 1, wherein the cooker comprises a cooker bottom wall (the bottom portion of the cooker body wal, Hata(9, FIG. 2)), the cooker bottom wall being located below the inner pot (bottom wall is located below the inner pot, Hata (FIG. 2)) and constructed as a single- (as shown in FIG. 1 and 2 of Hata, the bottom wall 9 is a single layer structure extending around the inner pot that constitutes the body of the cooker ).
Regarding claim 14, Hata in view of Lei evidenced by Nishino teaches the split electric rice cooker according to claim 13, wherein the bottom-wall protrusion constitutes the single-layer wall structure (as shown in FIG. 1 and 2 of Hata, the bottom wall 9 through-hole is a single layer structure extending around the inner pot that constitutes the body of the cooker and the through-hole (depression) of Hata can be constructed to be a protrusion as shown in Figs.1 and 2 of Lei).
Claim 10, 12 and 15 -16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata evidenced by Nishino.
Regarding claim 10, Hata discloses a split electric rice cooker (FIG. 1, Hata) comprising: a base (bottom body 1, (FIG.1)); a cooker configured to rest on the base and separable with respect to the base (the body of the cooker rests on the bottom body (1), (FIG. 1) and the body portion and the bottom body are detachable ( 0020)), the cooker being provided with an inner pot therein (inner pot 3, FIG. 1), a base plate (the top portion of the bottom body1, FIG. 1) provided with a base-plate protrusion protruding upwards (the upward protruding portion of the bottom body 1 that fits into a through-hole 9 of the bottom wall of the cooker body , FIG. 1 and 2) a cooker body fixed to the base plate (the cooker body 9 is detachably fixed to the bottom body 1, (0020)); and a heat insulation piece provided between the inner pot and the base plate ((the bottom of outer body portion 9 is made out of a heat insulating material, (0026) and located  between innermost 3 and bottom body 1 ,(see FIG. 1and 2 enclosed), the inner-pot heat insulation piece comprising a circumferential wall surrounding the inner pot and the bottom wall located below the inner pot (as shown in FIG. 1, the outer body portion 9 is a single layer structure extending around the inner pot that constitutes a circumferential wall around body and the bottom portion of the cooker), through hole of the heat insulation piece being formed in the bottom wall of the heat insulation piece (the bottom wall of the body has a through-hole 9 that receives the upward protruding potion of the base plate 1 (see FIG. 1 and 2) and is made out of a heat insulating material,(0026)), the base-plate protrusion being fitted in the through hole of the heat insulation piece (the upward protruding portions of the bottom body 1 engaging the through hole created at the bottom body portion of the bottom wall layer 9 that is a heat insulating material, (0026, FIG. 1and 2)).
Hata does not explicitly teach distance between a bottom wall of the inner pot and the bottom wall of the inner- pot heat insulation piece is bigger than distance between a circumferential wall of the inner pot and the circumferential wall of the inner-pot heat insulation piece.
However, Nishino that teaches insulated electrically heated pot (FIG.1), also teaches distance between a bottom wall of the inner pot (16) and the bottom wall of the inner- pot heat insulation piece (10) is bigger than distance between a circumferential wall of the inner pot and the circumferential wall of the inner-pot heat insulation piece (as shown in FiG.1, here enclosed).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the split rice cooker taught by Hata to have the bottom wall distance between inner pot and the insulation piece greater than the circumferential wall distance between the inner pot and the insulation piece since such a modification would have involved a mere change in space between the inner pot and the insulation piece and A change in size/proportion is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04.IV. A). Further, having more space at the bottom than the circumferential wall between the inner pot and the insulation piece conveniently accommodated additional components of the cooker (sensors, resistors) that are often located at the bottom therewith.
Regarding claim 12, Hata evidenced by Nishino teaches the split electric rice cooker according to claim 10, wherein the bottom-wall through hole is formed in center of the bottom wall of the  (the bottom wall through-hole 9 is formed in the center of the inner-pot heat insulation piece, Hata (FIG. 2)).
Regarding claim 15, Hata evidenced by Nishino teaches the split electric rice cooker according to claim 10, wherein the cooker comprises a cooker bottom wall (the bottom portion 9 of the body, Hata (FIG. 2)), the cooker bottom wall being located below the inner pot (bottom wall is located below the inner pot, Hata (FIG. 2)) and constructed as a single-layer wall structure (as shown in FIG. 1 and 2 the bottom wall 9 is a single layer structure extending around the inner pot that constitutes the body of the cooker ).
Regarding claim 16, Hata evidenced by Nishino teaches the split electric rice cooker according to claim 15, wherein the base-plate protrusion constitutes the single-layer wall structure (the annular engaging protrusion 11 of the bottom body 1 is a single piece fitting in to the bottom heat insulation through-hole 9, Hata (0020, FIG. 1 and 2)) 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hata in view Lie evidenced by Nishino in further view of Xian (CN 2730260 Y), here in after called Xian. 
Regarding claim 6, Hata in view of Lei evidenced by Nishino teaches the split electric rice cooker according to claim 1. But,
Hata in view of Lei evidenced by Nishino is silent about the inner-pot heat insulation piece being a plastic piece.
However, Xian that teaches an electromagnetic rice cooker also teaches that the inner pot heat insulation liner is plastic, (59, page 2).
The advantage of having the heat insulation liner to be plastic is to provide a heat insulator that will not need a non-stick coating that can fall off into the rice (repeated use under high temperature) and cause health hazard (36, page 1 — 41, page 2).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the split rice cooker of claim 1 taught by Hata in view of Lei evidenced by Nishino to have the inner-pot heat insulation piece be a plastic piece in order to provide a heat .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata in view Lie evidenced by Nishino in further view of Xiaohui (CN-101406359-A), here in after called Xiaohui.
Regarding claim 9, Hata in view of Lei evidenced by Nishino teaches the split electric rice cooker according to claim 1. But,
Hata in view of Lei evidenced by Nishino is silent about a thickness the inner-pot heat insulation piece is 1.5-2.8mm.
However, Xiaohui that teaches the inner pot of an electric rice cooker also teaches that the inner insulation of the inner pot of a rice cooker has a thickness of 1.9 mm, (80, page 3).
The advantage of providing such thickness for the inner insulation is to provide enough heat insulation without preventing the propagation of heat to the rice in the inner pot and efficient cooking of the rice (47, page 2).
Therefor it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the split electric rice cooker of claim 1 taught by Hata in view of Lei evidenced by Nishino to include a thickness of 1.9 mm inner-pot heat insulation liner in order to provide enough heat insulation without preventing the propagation of heat to the rice in the inner pot and efficient cooking of the rice as taught in Xiaohui.

Response to Arguments
Applicant's Remarks/Arguments filed on 11/28/2021have been fully considered but they are not persuasive because:
Regarding Claim Rejections - 35 USC $ 103 
Applicant argues “Hata and Lei do not contemplate: a heat insulation piece is provided between the inner pot and the base plate, a protrusion of the heat insulation piece protruding 
The examiner respectfully disagrees: 
As indicated in the current rejection and shown by the enclosed Figures of Hata and Lei. Hata teaches the bottom portion of the body of the rice cooker, labeled 9 In FIG.2 of Hata enclosed here is a heat insulation piece (see paragraph (0026) of Hata) and the applicant in the argument also says as much. The first paragraph of page 7 of the Remark filed on 09/01/2021 reads “At the relied-upon sections para. 0026, in relevance to claim 1, Hata at best describes that: In the above embodiment, the bottom is formed in the body portion 9, but it is not always necessary, and it may be formed in a cylindrical shape. However, it is preferable to provide a bottom in terms of heat retention, and therefore, it is preferable that the bottom be formed of a heat insulating material.”  This argument already says the bottom portion of the body labeled 9 (see FIG. 2 of Hata), is preferably formed of a heat insulating material. Thus, Hata teaches the bottom portion of the body (FIG.2) is a heat insulation piece
Further, as clearly shown in Lei (FIG.1 and 2), Lei teaches the base plate is provided with a base-plate through hole, a protrusion protruding downwards from the bottom wall of the cooker body and the protrusion being fitted in the base-plate through hole.  Here, the applicant seems to suggest that because the protruding portion of the Lei is a conductive component Lei does not teach a heat insulation piece protruding downwards from the bottom wall of the heat configuration of “a base-plate through hole, a protrusion protruding downwards from the bottom wall of the cooker body and the protrusion being fitted in the base-plate through hole” not a heat insulation piece. The “heat insulation piece” is already taught by the primary reference Hata, “the bottom of outer body portion 9 is made from a heat insulating material, (0026) and located between innermost 3 and bottom body 1, (see FIG. 1and 2 enclosed)”.

The applicant appears to attack the reference individually and allege not to teach the limitations of claim 1 individually.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). And the examiner believes the independent claim is taught by the combination of the references as indicated in the current rejection.
Applicant further argued: component 9 of the Hata reference is the body, not heat insulation piece. In Lei, component 22 is heat- conductive bottom, not heat insulation piece. 
However, as indicated in the current rejection, the bottom portion 9 of the body of Hata, which is mapped to the claimed heat insulation piece, is  indicated to be preferably made from a heat insulating material, Hata (0026) and Lei component 22 is not relied up on to teach the heat insulation piece, rather to teach the configuration of a protruding portion from the bottom of the cooker that fits into a base-plate through hole as shown in the current rejection.

	The examiner disagrees for the same reasoning made above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761